Title: To Benjamin Franklin from Wilhelm Augustine von Steuben, 29 October 1779
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Franklin, Benjamin


Monsieur l’ambassadeurCustrin, dans le marché neufle 29. 8bre. 1779.—
Vôtre Excellence voudra bien me pardonner avec bonté Si je recourre de nouveau à Elle. Mon fils frederic Wilhelm von Steuben m’à marqué quil s’étoit engagé en Septembre 1777. au Service amériquain en qualité de General, & il m’à addressé à Mr. de Beaumarchais. Cependant depuis lors je n’ay reçû aucune nouvelle ny réponce. Comme par ce moyen je Suis dans l’incertitude, je prie trés humblement vôtre Excellence d’avoir la bonté de m’apprendre par quelques lignes Si mon fils est encore en vie, ou ce qui en est avec luy. Il ne peut être autrement que ces Circonstances ne vous soyent Connuës. J’ay bientôt 81. ans & ma femme 73. ans Jespére que vous voudrés bien ne pas refuser cette grace à deux Viellards.
Je suis avec la plus grande Consideration De vôtre Excellence Le très humble & très obeisst. servt.
signé W.H. VON Steúben—Major & chevalier de l’ordre du Mérite.—
